Citation Nr: 0122304	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  96-32 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Evaluation for residuals of a low back injury, with 
arthritis and sacroiliitis, currently rated as 40 percent 
disabling.  

2.  Evaluation for tinea pedis and tinea cruris, currently 
rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife
ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1991 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for residuals 
of a low back injury, with arthritis and sacroiliitis, 
evaluated as 20 percent disabling, effective from July 24, 
1993, denied an increased rating for tinea pedis and tinea 
cruris, evaluated as 10 percent disabling, and denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  

In June 1997 the RO granted a 40 percent rating for residuals 
of a low back injury, effective from November 30, 1995.  The 
veteran has continued his appeal as to that issue.  The Board 
also notes that since the 40 percent rating was only granted 
effective from November 30, 1995, it is presumed that the 
veteran is still seeking a rating in excess of 20 percent for 
the period from July 24, 1993 to November 29, 1995.  The 
issues have been characterized accordingly on the first page.  
In October 2000 and April 2001 the Board remanded this case 
to the RO to schedule the veteran for Board hearings.  In 
June 2001 the veteran testified at a hearing at the RO before 
the undersigned Member of the Board.  

The Board notes that in April 2001 the veteran claimed 
service connection for a right hip disability, a right knee 
disability, a right calf disability, and major depression, 
and claimed that all such disabilities were secondary to his 
service-connected residuals of low back injury.  As these 
secondary service connection claims have not yet been 
adjudicated by the RO, they are referred to the RO for 
appropriate action.
REMAND

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)).  The veteran's claims have not been considered 
under the amended statutes and regulations.  Therefore, the 
application must be returned to the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

At the June 2001 Travel Board hearing, the veteran testified 
that he had received treatment for his service-connected 
disabilities at several VA facilities, including at Canton 
from 1993 to 1997 and from August 2000 to the present, 
Knoxville from 1997 to August 2000, Brecksville, Wade Park, 
Nashville in 1998, and Johnson City in the early 1990s.  The 
record reflects that treatment records from these VA 
facilities have not yet been obtained for the record.  As VA 
treatment records are considered to be constructively of 
record, and may be relevant to the instant claim, the RO 
should obtain complete VA treatment records from these cited 
facilities.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In June 2001 the veteran also testified that his service-
connected low back disability and service-connected tinea 
pedis and tinea cruris had worsened since his last VA 
examinations, which were in November 1997.  Fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the 
veteran should be scheduled for a VA orthopedic examination 
to determine the nature and current severity of his service-
connected low back disability, and a VA dermatological 
examination to determine the current severity of his service-
connected tinea pedis and tinea cruris.  

Additionally, the Board notes that VA has a duty to 
supplement the record by obtaining an opinion as to the 
effect that the veteran's service-connected disabilities have 
upon his ability to work.  Friscia v. Brown, 7 Vet. App. 294 
(1995).  In this case, as the record is devoid of any opinion 
as to the degree of industrial impairment caused by the 
veteran's service-connected disabilities, such an opinion, 
with supporting rationale, should be obtained on remand.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)) are fully met.  

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his residuals of a low back injury and 
his tinea pedis and tinea cruris since 
June 2001.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include complete 
treatment records from the VA facilities 
in Canton , Knoxville, Brecksville, Wade 
Park, Nashville and Johnson City.
3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
ascertain the nature and current severity 
of his service-connected residuals of a 
low back injury, with arthritis and 
sacroiliitis.  The claims folder must be 
reviewed and the examiner should 
specifically note that the file has been 
reviewed.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should be 
asked to determine whether the veteran's 
spine exhibits weakened movement, excess 
fatigability, or incoordination; and, if 
feasible, this should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
specify what symptoms are due to service-
connected disability as opposed to the 
residuals of the pelvic fractures he 
suffered in 1995 and are not service-
connected (see December 1997 VA physical 
examination report).  The examiner should 
opine whether the service-connected 
disability results in persistent symptoms 
compatible with sciatic neuropathy, 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to a 
pronounced disability.  The examiner 
should also render an opinion concerning 
the effect of the veteran's service-
connected low back disability on his 
ability to procure and maintain 
employment. 

4.  The veteran should then be afforded a 
VA dermatological examination to 
ascertain the nature and current severity 
of his service-connected tinea pedis and 
tinea cruris.  The claims folder must be 
reviewed and the examiner should 
specifically note that the file has been 
reviewed.  The examiner should note all 
the complaints and clinical findings 
related to the service-connected tinea 
pedis and tinea cruris.  The examiner 
should also specifically indicate the 
extent of the constitutional symptoms and 
physical impairment related to the tinea 
pedis and tinea cruris, and note whether 
there is exudation, itching, and lesions, 
and the extent of the disfigurement.  The 
examiner should also render an opinion 
concerning the effect of the veteran's 
tinea pedis and tinea cruris on his 
ability to procure and maintain 
employment. 

5.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of whether the veteran is 
entitled to a rating in excess of 20 
percent for residuals of a low back 
injury effective from July 24, 1993 
through November 29, 1995.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


